Reynolds, J.
Appeal from a judgment of the Supreme Court, Ulster County, entered on a jury verdict of no cause of action: We find involved only issues of fact and of credibility as to whether appellant’s alleged injuries were sustained as a result of the accident here involved occurring in February, 1959 or a previous accident on April 24, 1955. These issues were properly left to the jury’s resolution. Appellant’s attorney acquiesced in the trial court’s charge that if the jury found the alleged injuries were not attributable to the 1959 accident their verdict should be one of no cause of action. Judgment affirmed, with costs. Herlihy, J. P., Taylor, Aulisi and Hamm, JJ., concur.